     Case 18-12617 Doc 21 Filed 12/28/18 Entered 12/28/18 23:29:29 Imaged Certificate of
                                     Notice Page 1 of 2
Form cnrpfmgt

                                         UNITED STATES BANKRUPTCY COURT
                                               Eastern District of Louisiana

                                                         Case No.: 18−12617
                                                             Chapter: 7
                                                              Section B

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Tanisha L. Smith
   8 Ramon Via
   Harvey, LA 70058
Social Security No.:
   xxx−xx−0941
Employer's Tax I.D. No.:


                                       NOTICE OF REQUIREMENT TO FILE A
                                    STATEMENT OF COMPLETION OF COURSE IN
                                       PERSONAL FINANCIAL MANAGEMENT
                                               (Official Form 423)

    Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal
financial management in order to receive a discharge. Pursuant to Rule 1007(b)(7) of the Federal Rules of Bankruptcy
Procedure, the debtor(s) must complete and file debtor's Certification About a Financial Management Course
(Official Form 423)* as described in Section 111 of the Bankruptcy Code.

     The debtor(s) and/or debtor(s)' attorney is/are notified that Official Form 423 must be filed before a discharge can
be entered. Debtor(s) and/or debtor(s)' attorney must file Official Form 423 within 60 days after the first date set for
the meeting of creditors in a chapter 7 case, and in a chapter 11 or 13 case no later than the date when the last
payment was made by the debtor as required by the plan or the filing of a motion for a discharge under Section
1141(d)(5)(B) or 1328(B) of the Bankruptcy Code. Failure to file the certification will result in the case being closed
without an entry of discharge. If the debtor(s) subsequently file(s) a Motion to Reopen the Case to allow for the filing
of the Official Form 423, the debtor(s) must pay the full filing fee for the motion.

Dated: 12/26/18

                                                                                        Sheila Booth
                                                                                       Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Course) must be filed in all individual chapter 7 and chapter 13 cases, and in
individual chapter 11 cases if 11 USC 1141(d)(3) applies.
          Case 18-12617 Doc 21 Filed 12/28/18 Entered 12/28/18 23:29:29 Imaged Certificate of
                                          Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Louisiana
In re:                                                                                                     Case No. 18-12617-JAB
Tanisha L. Smith                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 053L-2                  User: kl                           Page 1 of 1                          Date Rcvd: Dec 26, 2018
                                      Form ID: cnrpfm12                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 28, 2018.
db             +Tanisha L. Smith,   8 Ramon Via,   Harvey, LA 70058-3051

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 28, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 26, 2018 at the address(es) listed below:
              Andrea M. Jeanmarie   on behalf of Debtor Tanisha L. Smith ajeanmarie@slls.org
              Office of the U.S. Trustee    USTPRegion05.NR.ECF@usdoj.gov
              Ronald J. Hof   la44@ecfcbis.com
                                                                                             TOTAL: 3
